                           EXHIBIT H




Case 3:20-cv-00436 Document 1-8 Filed 05/21/20 Page 1 of 5 PageID #: 58
                                                                          ki
Q Mail .11                           9:18 AM                   (g~ -V * 7%=

           mytife-
            Russell, Your Reputation Score is
                          2         .67




   I 161




                          Anonymous
                          LOCATION!
                          Columbus, OH


   SOU R CE
   Mylife



   Searched for you Of?
   0910312078

 Case 3:20-cv-00436 Document 1-8 Filed 05/21/20 Page 2 of 5 PageID #: 59
My Jobs



   Next Steps                                              8




   Saved                                                   I1
                                                           9




   FM
    I

   Interviewing


Case 3:20-cv-00436 Document 1-8 Filed 05/21/20 Page 3 of 5 PageID #: 60
                             NOTICE TO TERMINATE TENANCY
                                              October 3, 2017


Tenant(s):
Russell Greer
3300 East Del Verde Ave
Salt Lake City, Utah 84109

 TO TENANT(S) AND ALL OTHERS IN POSSESSION OF THE PREMISES LOC'ATF.I) AT-

                                          3300 East Del Verde Ave
                                         SAIL Lake City, Utah 84109

 PLEASE TAKE NOTICE that your month-to-nionth tenancy under vwhi,.;h )ou bold the pos vin of the
herein described premises is hereby terminated as of die date THIRTY (30) flays after the servkt of
this NOTICE upon you. YOU ARE HEREBY required to quit and surrender possession thereof k, ~es4i~ a
Hirshberg on or before the date of NOVEMBER 3, 2017. Dent will be prorate forNov°etnber if" vacwg 0)
October 31, 2017. Failure to do so will result in forfeiture of the lem and='or rental algmeMePt a-4 will i"ilift
an Unlawful Detainer lawsuit against you to recover rent, damages and possession of said premier.

THIS IS INTENDED AS A THIRTY (30) DAY NOTICE FOR THE PURPOSE OF TERMINATI-`~3V) YOU
TENANCY. THIS NOTICE IS IN ACCORDANCE WITH UTAII CODE. TITLE 7W MAYi 1 R 6 ~
802(b)(i).

LANDLORD RESERVES ALL THE RIGHTS AND REMEOIES PROVIDE D VNDFR THE Ry NT'.AI
AGREEMENT AND UNDER APPLICABLE LAWS OF THE STATE Of' U I-AII INCt.t'DINI i 8L I NO!
LIMITED TO DAMAGES FOR UNPAID RENT OR PROPERTY AXO NOTHING IN T1 lIS NOT ICt- M-A' -
BE CONSTRUED AS A WAIVER OF SUCH RION'1`S A14D IMMEDIES,




 )ertiica ttirsht+t~

  3..tih F ur Del ~ ertk Awe, Salt We city. UT 8410

(800450-5904




Case 3:20-cv-00436 Document 1-8 Filed 05/21/20 Page 4 of 5 PageID #: 61
to Verizon   '
             -7                  9:29 AM                 I *,16%
                             k jobs. uU-ih.gciv




       Current Claim for
       RUSSELL G GREER
       ' ype.- Unemployment Insurance

       siatus:
       Eligible
       Weekly Benefit Amount
       $264.00
       Last Deposit Date
       Begin Date
       Feb 25, 2018
       Uiaximum Benefit Amount
       $6,864.00
                               .
       Last Weekly Claim Filed'
       Mar 24, 2018

       End Date
       Feb 23, 2019
       Remaining Balance
       $6,713.00
       Work Search Requiremen)
       4 weekly

       *Your claim will stop at the end of the
       benefit year. Any remaining balance
       cannot be carried over to a new claim.




 Case 3:20-cv-00436 Document 1-8 Filed 05/21/20 Page 5 of 5 PageID #: 62

                                                                           I
